                                                                     Eastorn District of Kentucey
                      UNITED STATES DISTRICT COURT                           F ~LED
                      EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION at ASHLAND                          DEC t 3 2018
                                                                               1\T i\SHLAi~D
                                                                               ROBERT R. CARR
 DENNY R. GULLETT,                          )                          C! !=.R.K U.S. DISTRICT COURT
                                            )
        Petitioner,                         )        Civil No. 0:18-118-HRW
                                            )
 v.                                         )
                                            )
 J.C. STREEVAL, Warden,                     )     MEMORANDUM OPINION
                                            )         AND ORDER
        Respondent.                         )
                                            )

                                *** *** *** ***
      Denny R. Gullett is an inmate at the Federal Correctional Institution in

Ashland, Kentucky. Proceeding without a lawyer, Gullett recently filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [D. E. No. 1]. For the

reasons set forth below, the Court will deny Gullett's petition.

      In 1994, a jury convicted Gullett of maliciously damaging a building by means

of an explosive, resulting in death. Under the law in place at the time of sentencing,

the district court had the authority to sentence Gullett to any term of years; however,

it could not impose a life sentence unless the jury offered such a recommendation.

The district court interpreted this law as placing a limitation on its authority to

impose a sentence that exceeded Gullett's life expectancy. The district court also

took the view that good-time credits could be considered when imposing Gullett's

                                           1
sentence. The district court calculated Gullett' s life expectancy and found it to be

33.8 years. The district court then sentenced Gullett to 38 years in prison, which,

when good-time credits were considered, was set to result in a period of incarceration

of33.l years.

      Gullett filed a direct appeal with the United States Court of Appeals for the

Fourth Circuit, and he argued, among other things, that his 38-year sentence was

illegal because it exceeded his life expectancy. See United States v. Gullett, 75 F.3d

941, 948-51 (4th Cir. 1996). The Fourth Circuit determined that "the district court

correctly concluded that it could not impose a sentence that exceeded Gullett's life

expectancy," but it added that the district court properly considered Gullett's good-

time credits when it imposed its sentence. Id. at 951. Thus, the Fourth Circuit

concluded that the district court did not exceed statutory limits when it sentenced

Gullett to 38 years in prison. Id.

      Years later, Gullett filed a§ 2241 petition with this Court, and he alleged that

new vital statistics life tables indicated that his life expectancy was shorter than

calculated by the trial court judge. See Gullett v. Holland, No. 0:10-cv-082-HRW

(E.D. Ky. 2010). This Court, however, concluded that Gullett could not raise his

claim in a § 2241 petition, and, thus, it denied his request for relief. See id. at D. E.

No. 6. Gullett appealed, but the United States Court of Appeals for the Sixth Circuit

agreed "that Gullett could not bring his claim under § 2241." Gullett v. Holland,
                                           2
No. 10-6201 (6th Cir. July 6, 2011). Thus, the Sixth Circuit affirmed the denial of

Gullett's petition. Id.

       Gullett has now filed another§ 2241 petition with this Court. [D. E. No. l].

Gullett argues, among other things, that recent case law "makes it clear that the

sentence imposed upon his conviction is 38 years (not 33.l years), a sentence that

exceeds his life expectancy ... , and a sentence that exceeds the maximum sentence

allowed under the circumstances of his case." [D. E. No. 1 at 5]. Gullett cites

multiple cases to support his petition, including but not limited to the Sixth Circuit's

decision in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), as well as the United States

Supreme Court's decisions in Barber v. Thomas, 560 U.S. 474 (2010), and Pepper

v. United States, 562 U.S. 476 (2011).

       Gullett's petition constitutes another impermissible attack on his sentence.

While a federal prisoner may challenge the legality of his convictions or sentence

through a direct appeal and a § 2255 motion, he generally may not do so in a § 2241

petition.   See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001)

(explaining the distinction between a§ 2255 motion and a§ 2241 petition). After

all, a § 2241 petition is usually only a vehicle for challenges to actions taken by

prison officials that affect the manner in which the prisoner's sentence is being

carried out, such as computing sentence credits or determining parole eligibility. See



                                           3
Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). Simply put, Gullett

cannot use a § 2241 petition as a way of challenging his sentence.

      Gullett nevertheless argues that he can attack his sentence in a § 2241 petition.

It is true that, in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the Sixth Circuit

indicated for the first time that a prisoner may challenge his sentence in a § 2241

petition. However, the Sixth Circuit explained that the petitioner must show"( 1) a

case of statutory interpretation, (2) that is retroactive and could not have been

invoked in the initial § 2255 motion, and (3) that the misapplied sentence presents

an error sufficiently grave to be deemed a miscarriage of justice or a fundamental

defect." Hill, 836 F.3d at 595. The Court also explained that its decision addressed

only a narrow subset of§ 2241 petitions-those involving a "subsequent, retroactive

change in statutory interpretation by the Supreme Court [that] reveals that a previous

conviction is not a predicate offense for a career-offender enhancement." Id. at 600.

      Those circumstances do not apply in this case. That is because Gullett has not

identified a retroactive change in statutory interpretation by the Supreme Court

demonstrating that his sentence amounts to a miscarriage of justice or fundamental

defect. While Gullett has cited the Supreme Court's decisions in Barber and Pepper,

neither of those cases involved the kind of subsequent, retroactive change in

statutory interpretation that would make Gullett's § 2241 petition cognizable.

Moreover, Gullett's case does not involve the kind of career-offender-sentence-
                                          4
enhancement issue that was at play in Hill v. Masters. In short, Gullett' s § 2241

petition is simply unavailing.

      Accordingly, it is ORDERED that:

      I. Gullett's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

          [D. E. No. I] is DENIED.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      3. A corresponding Judgment will be entered this date.

      This   JJ~y of December, 2018.

                                               ft~v\     Signed By:
                                                         ttancy R. WUholt Jr.
                                               '~"'"     United StatH District Judge




                                         5
